IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                  NO. WR-66,977-02



                    IN RE JIM MARCUS AND RICHARD BURR



        ORDER TO APPEAR AND SHOW CAUSE FOR UNTIMELY FILED
               PLEADINGS IN APPLICANT GARCIA’S CASE
                    FROM CAUSE NO. 2001CR4925-W2
                IN THE 290 TH JUDICIAL DISTRICT COURT
                             BEXAR COUNTY

       Per Curiam. P RICE, J OHNSON, and A LCALA, JJ., dissent. H ERVEY, J., not
participating.

                                       ORDER

        Applicant Frank Martinez Garcia was set for execution on Thursday, October 27,

2011.   Counsel filed in the trial court on applicant’s behalf on October 26, 2011, a

subsequent writ application. He filed a motion for stay of execution on October 27, 2011.

Pursuant to our Miscellaneous Rule 11-003 setting out the requirements and possible

consequences of filing pleadings within the seven days preceding an applicant’s execution,

counsel Jim Marcus and Richard Burr filed with the untimely pleadings a declaration
                                                                       Marcus/Burr/Garcia - 2

purporting to explain the untimely pleadings.

       The Court found counsels’ declaration to be insufficient. However, before the Court

took any action pursuant to Miscellaneous Rule 11-003, it ordered both counsel to appear

before it at 9:00 a.m. on Wednesday, January 11, 2012. Counsel appeared as ordered. After

hearing counsels’ explanation, the Court finds that both counsel are in contempt of this Court

and assesses punishment at a fine of $500.00 each.          The Court further suspends the

imposition of both fines for a period of one year. On the condition that counsel do not

violate the current filing rule during that period of time, the Court will thereafter vacate the

punishment.

       IT IS SO ORDERED THIS THE 11 th DAY OF JANUARY, 2012.


Do Not Publish